DETAILED ACTION
This is the final office action regarding application number 16/513467, filed on July 16, 2019, which is a 371 of PCT/JP2017/ 39459, filed on October 31, 2017, which claims benefit of Japanese Patent Application No. 2017-009877 filed on January 23, 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 28, 2021 has been entered. Claims 1-5, 7, 8, 11-14, 19, and 20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on June 28, 2021. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 23, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2017-009877 application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A pressure control mechanism in claims 19 and 20 which is interpreted as on-off valve as described in Page 10 and 11 of the instant specification as “a liquid pressure can be adjusted by opening and closing the on-off valve 14. Therefore, the on-off valve 14 takes a role of a pressure control mechanism which controls a pressure of the liquid L injected towards a surface to be processed of the workpiece W.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al., US 20170087667 (hereafter Yamamoto).  
Regarding claim 1, Yamamoto teaches a laser peening apparatus with a nozzle that emits fluid and laser beam to a work piece. Yamamoto  teaches
“A laser peening processing apparatus comprising:” (FIG. 48 is a conceptual view illustrating a principle of laser peening.)

    PNG
    media_image1.png
    659
    470
    media_image1.png
    Greyscale

Fig. 1 of Yamamoto teaches laser peening apparatus
“a laser oscillator that oscillates a laser light;”
 “and a nozzle that focuses the laser light and irradiates a surface to be processed of a workpiece with the focused laser light while making a liquid flow toward the surface to be processed,” (Fig. 2 teaches nozzle 5 focusing laser beam 11a and water stream 5 directed towards workpiece 1.) 


    PNG
    media_image2.png
    517
    525
    media_image2.png
    Greyscale

Fig. 2 teaches laser beam surrounded by water 
“wherein a straightener, comprising a straightening vane, that straightens a flow of the liquid is disposed on the nozzle, wherein the straightening vane comprises a gap through which the liquid passes, and wherein, in a cross-sectional view, the gap comprises a star shape. (The limitation “straightens a flow of the liquid is disposed on the nozzle” describes intended use of the straightener. Yamamoto teaches a straightening vane 126 in Fig. 45 and 46 with flow paths. The flow paths correspond to gap in the instant claim. Yamamoto teaches in paragraph [170] “a flow path in the flow smoothing cylinder 126a and four flow paths divided from the annular section by the four flow smoothing plates 126b. The number of the flow smoothing plates 126b is not limited to four, but may be three or more than four.” And in paragraph [172] “Though the example in which the flow smoothing plate 126b spreads radially and extends axially is shown, they may be inclined from the axial or/and radial direction of the flow smoothing plate 126b. Alternatively, flow smoothing wing may be provided along inner surface of the water nozzle 5.” Hence Yamamoto anticipates the shape of the vane can be star shaped with smoothing plates 126b.)
Regarding claim 2, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1; wherein the straightening vane is disposed on a tip of the nozzle, as the straightener.” (Fig. 45 
Regarding claim 3, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the straightening vane comprising the gap through which the liquid passes is disposed on a tip of the nozzle, as the straightener, the cross section of the gap comprising the star shape.” (Similar scope as claim 1 and 2 and therefore rejected under the same argument.)

    PNG
    media_image3.png
    614
    538
    media_image3.png
    Greyscale

Fig. 45 teaches nozzle with straightening vane 126 and tapering 123
Regarding claim 4,
“A laser peening processing apparatus according to claim 1, wherein the straightener further includes a tapered part formed inside a tip of the nozzle. (Fig. 45 and paragraph [161] teaches “Inside the water nozzle 5, a cylindrical buffer layer 121 that receives the water stream and a cylindrical injection layer 122 having a diameter smaller than that of the buffer layer 121 are continuously connected through a tapered part 123.”)

    PNG
    media_image4.png
    566
    753
    media_image4.png
    Greyscale

Fig. 46 teaches vane with gap for flow path and plates. The schematic on right anticipates cross-section of the gap with five plates
Regarding claim 7, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light and make the liquid flow, an outflow direction of the liquid being same as an irradiation direction of the laser light.” (Fig. 2 teaches nozzle 5 with water stream 5a surrounding laser light 11a wherein the outflow direction of water and laser is the same.) 
Regarding claim 11,
“A laser peening processing apparatus according to claim 2, wherein the straightener further includes a tapered part formed inside the tip of the nozzle.” (Claim 11 is similar to scope as claim 4 and therefore rejected under the same argument.)
Regarding claim 12, 
“A laser peening processing apparatus according to claim 3, wherein the straightener further includes a tapered part formed inside the tip of the nozzle.”
(Claim 12 is similar to scope as claim 4 and therefore rejected under the same argument.)
Regarding claim 13, 
“A laser peening processing apparatus according to claim 2, wherein the straightener further includes a tapered part  formed inside the tip of the nozzle the tip forming a flow path of the liquid, the flow path having a circular cross section, a diameter of the flow path becoming larger gradually toward a tip side of the nozzle.”(Claim 13 is similar to scope as claim 5 and therefore rejected under the same argument.)
Regarding claim 19,
“A laser peening processing apparatus according to claim 1, further comprising: a pressure control mechanism configured to control a pressure of the flow of liquid injected towards a surface, to be processed, of the workpiece.” (Page 10 and 11 of the instant specification describes an on/off valve as the pressure control mechanism in “a liquid pressure can be adjusted by opening and closing the on-off valve 14. Therefore, the on-off valve 14 takes a role of a pressure control mechanism which controls a pressure of the liquid L injected towards a surface to be processed of the workpiece W.” Fig. 1 and paragraph [69] of Yamamoto teaches “The water stream source 21 supplies water for forming a water stream to generate a partial liquid environment around the surface of the workpiece 1 during irradiation of the laser light 11a onto the workpiece 1. The water stream source 21 may be of a type that supplies the water stream from a water pressure source through an on/off valve.” As the on-off valve in Yamamoto is similar to the on-off valve in the instant claim, a prima facie case of anticipation 
Regarding claim 20,
“A laser peening processing apparatus according to claim 2, further comprising: a pressure control mechanism configured to control a pressure of the liquid injected towards a surface, to be processed, of the workpiece.” (Similar scope to claim 19 and therefore rejected under the same argument.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 5, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Richerzhagen, CA2330426 (hereafter Richerzhagen).

    PNG
    media_image5.png
    474
    789
    media_image5.png
    Greyscale

Fig. 3 and 5 of Richerzhagen teaches cone shaped outward tapering whereas vane is located above it
Regarding claim 5, 
“A laser peening processing apparatus according to claim 1, wherein the straightener further includes a tapered part formed inside a tip of the nozzle, the tip forming a flow path of the liquid, the flow path having a circular cross section, a diameter of the flow path becoming larger gradually toward a tip side of the nozzle.” (Yamamoto teaches tapered part 123 inside a tip of nozzle 5 wherein water flows through nozzle 5 in Fig. 45. Yamamoto further teaches in paragraph [70] “The water nozzle 5 has a tubular shape”, hence it is implied that cross a diameter of the flow path becoming larger gradually” describes a cone shape. Richerzhagen teaches a laser device for shaping work pieces using “a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl” in abstract. Richerzhagen teaches in Fig. 3, 5 and claim 7 “the nozzle outlet (26) designed as a cone (35)”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle of Yamamoto to make it a cone shaped as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so because “the conical design of the inner jacket 35 facilitates the application of a reflective coating, does not interfere with the liquid jet in any way and, by virtue of its inclination, reinforces the reflection behavior for possibly from the liquid jet 25 as a result of mechanical inhomogeneities (shock wave, impurities which have slipped despite filtering)” as taught by Richerzhagen in page 14 of the attached machine translation.)
Regarding claim 8, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light and make the liquid flow,” (Similar scope to claim 7 and therefore rejected under the same argument)

    PNG
    media_image6.png
    758
    674
    media_image6.png
    Greyscale

Fig. 1 of Richerzhagen teaches laser peening apparatus 
“an outflow direction of the liquid and an irradiation direction of the laser light being vertically downward.” (Yamamoto teaches in Fig. 45 the outflow direction of the liquid and laser light are same. However, Yamamoto does not explicitly teach that the outflow direction is vertically downward. Richerzhagen teaches in Fig. 1 an outflow direction of liquid and laser is vertically downward. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to arrange the nozzle 5 in Yamamoto such a way that the laser and jet flow vertically downward as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so to make vertical side walls as taught by Richerzhagen in page 3 of the attached machine translation. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04-VI-C. Additionally, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 14, 
“A laser peening processing apparatus according to claim 3, wherein the straightener further includes a tapered part formed inside the tip of the nozzle, the tip forming a flow path of the liquid, the flow path having a circular cross section, a diameter of the flow path becoming larger gradually toward a tip side of the nozzle.”(Claim 14 is similar to scope as claim 5 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on September 28, 2021 with respect to claim(s) 1-5, 7-8, 11-14, 19-20 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on June 28, 2021 are withdrawn due to the amendments of claims. However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761